DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group 1 (Claims 1-12) with traverse is acknowledged. However, in light claim amendment (08/15/2022 )and upon further consideration and in light of applicant’s remarks, the restriction requirement mailed 06/15/2022 is withdrawn. Therefore, claims 1-20 are being considered for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Ueno et al. (US 2007/0222724).
As to Claim 1, Inoue et al. discloses An electronic device comprising: 
an electronic display (figs.1, 17- display 4), wherein the electronic display comprises a display pixel implemented at a pixel position on a display panel and the display pixel comprises a first color component sub-pixel and a second color component sub-pixel (figs.1, 17- para.0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); para.0109); and 
image processing circuitry (fig.1, 12- cross talk correction processor 2; fig. 17- image data processor 172; para.0149) configured to process image data corresponding with image content to be displayed on the display panel of the electronic display at least in part by: 
receiving input image data corresponding with the pixel position of the display pixel in the image content to be displayed on the display panel (fig.12-13-para.0048; fig.20-S21; para.0060-0062- one pixel consists of three sub-pixels; para.0151, 0169-image data G is received and sub-pixel selector selects gradation value of sub-pixel to be corrected… For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, the sub-pixel selector 181 selects the gradation values of a total of twelve sub-pixels having the same green color as the sub-pixel to be corrected), 
wherein the input image data comprises first color component input image data corresponding with the first color component sub-pixel (para.0060-0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); fig.20- S22-1- para.0171- selects from the image data G gradation value of the subpixel to be corrected {first selected one of RGB subpixel is read as first color component sub-pixel}; para.0151-For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, the sub-pixel selector 181 selects the gradation values of a total of twelve sub-pixels having the same green color as the sub-pixel to be corrected) and 
second color component input image data corresponding with the second color component sub-pixel (para.0060-0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B) {second one of the subpixel read as second color component}).
determining a target first color optical cross-talk compensation factor (pra.0091, 0093-0095; para.0151-0157- corrector 182 includes optical crosstalk value generator 184 that includes optical crosstalk correction LUTs 184-1 to 184-12 that generates correction values {read as first color optical cross-talk compensation factor} for correcting optical crosstalk; fig.20-S22-1- para.0172-the image display device 170 selects from the image data G the gradation value of the sub-pixel to be corrected and the gradation values of the sub-pixels having optical crosstalk effects on the sub-pixel to be corrected (i.e., the gradation values of the sub-pixels used for the correction) and a target first color-to-second color optical cross-talk compensation factor (para.0098; para.0158- In the above description, a case in which a green sub-pixel is corrected is taken as an example, but corrections for sub-pixels of other colors are performed in the same way) to be applied to the input image data based at least in part on the pixel position of the display pixel and a target optical cross-talk compensation factor map (fig.7,10, 17-18, para.0151-For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, the sub-pixel selector 181 selects the gradation values of a total of twelve sub-pixels having the same green color as the sub-pixel to be corrected; para.0154-0157) and 
determining output image data corresponding with the display pixel at least in part by applying the target first color optical cross-talk compensation factor to the first color component input image data (figs.1,12, 17-18- para.0155, 0158; fig.20-S22-2- para.0173-on the basis of the gradation values of the sub-pixels selected in step S22-1 as having optical crosstalk effects, the image display device 170 corrects the gradation value of the sub-pixel to be corrected {selected first subpixel to be corrected read as first color component} that was selected in step S22-1) and 
the target first color-to-second color optical cross-talk compensation factor to the second color component input image data to facilitate offsetting color shift resulting from optical cross-talk between the first color component sub-pixel and the second color component sub-pixel (para.0048,0173,0180).
	Inoue et al. discloses a second color component input image data (para.0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B)). Inoue et al. further discloses where correction other sub-pixel of different color is performed (para.0158).
Inoue does not expressly disclose determining a target first color-to-second color optical cross-talk compensation factor and applying the target first color-to-second color optical cross-talk compensation factor to the second color component input image data.
	Ueno et al. discloses determining a target first color-to-second color optical cross-talk compensation factor (figs.1-3; para.0105, 0109-0113- correction value is fluctuated by the levels of the input display signals to the  self (target) picture and the adjacent picture element (read as first color-to-second color optical crosstalk compensation factor}; para.0112- - if an input level of a display signal to a self picture element R {read second color component} is "4" and an input level of a display signal to an adjacent picture element G is "4", the correction value "-2" is obtained from the LUT {read as first color-to-second color optical cross-talk compensation factor)) and applying the target first color-to-second color optical cross-talk compensation factor to the second color component input image data (figs.1-3; para.0112- The obtained correction value "-2" is added to the R input level {read as second color component} and the result is used as the output level of the R display signal; see also figs.4,7- 8,para.0138-0141,0149).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inoue et al. by applying a correction value (a first color-to-second color optical crosstalk compensation factor) as disclosed by Ueno et al. to the second selected sub-pixel to be corrected (of Inoue), the motivation being to compensate the effect of the crosstalk by taking into consideration the adjacent picture element (to the target picture element), thereby displaying higher-quality images (para.0103-Ueno).
	
As to Claim 2, Inoue et al. in view of Ueno et al. disclose wherein: the first color component sub-pixel is a first color (Inoue-figs.13, 20; para.0060-0062, 0109, 0151, 0158, 0171- selected subpixel to be corrected may be red, green, blue subpixel); the second color component sub-pixel is a second color different from the first color (Inoue-para.0060-0062, 0151, 0158, 0171- selected subpixel of different color to be corrected); and the image processing circuitry is configured to: determine a target second color optical cross-talk compensation factor (Inoue-fig.13; fig.20-para.0172- gradation values used for correction of selected subpixel are determined) and a target second color-to-first color optical cross-talk compensation factor based at least in part on the pixel position of the display pixel and the target optical cross-talk compensation factor map (Ueno- figs.1-3; para.0105, 0109-0113; correction value for subpixel G from levels G and B)); and determine the output image data corresponding with the display pixel at least in part by applying the target second color-to-first color optical cross-talk compensation factor to the first color component input image data (Inoue-figs.17-20- para.0155, 0158; fig.20-S22-2- para.0173) and the target second color optical cross-talk compensation factor to the second color component input image data to facilitate offsetting color shift resulting from optical cross-talk between the first color component sub-pixel and the second color component sub-pixel (Ueno- figs.1-3; para.0112-0113).

As to Claim 3, Inoue et al. in view of Ueno et al. disclose wherein: the first color component sub-pixel is a first color (Inoue- figs.7-11,17-20; -para.0062, 0109-one pixel includes subpixels RGB; para.0151, 0158, 0171- selected subpixel to be corrected may be red, green, blue subpixel); the second color component sub-pixel is a second color different from the first color (Inoue-para.0062, 0151, 0158, 0171- selected subpixel of different color to be corrected); the display pixel comprises a third color component sub-pixel, wherein the third color component sub-pixel is a third color different from the first color and the second color (Inoue-para.0062, 0151, 0158, 0171- selected subpixel of different color to be corrected), and the input image data comprises third color component input image data corresponding with the third color component sub-pixel (para.0062,0109); and the image processing circuitry is configured to: determine a target first color-to-third color optical cross-talk compensation factor based at least in part on the pixel position of the display pixel and the target optical cross- talk compensation factor map (Ueno- figs.1-3; para.0105, 0109-0113; correction value for subpixel B based on levels of B and R’). and determine the output image data corresponding with the display pixel at least in part by applying the target first color-to-third color optical cross-talk compensation factor to the third color component input image data to facilitate offsetting color shift resulting from optical cross-talk between the first color component sub-pixel and the third color component sub-pixel (Inoue-para.0172; Ueno- figs.1-3; para.0112-0113).

As to Claim 4, Inoue et al. in view of Ueno et al. disclose wherein: the output image data comprises first color component output image data corresponding with the first color component sub-pixel of the display pixel  (Inoue- figs.7-11,17-20; -para.0062, 0109-one pixel includes subpixels RGB; para.0151, 0158, 0171- selected subpixel to be corrected may be red, green, blue subpixel) and second color component output image data corresponding with the second color component sub-pixel of the display pixel (Inoue-para.0062, 0151, 0158, 0171- selected subpixel of different color to be corrected); and the image processing circuitry is configured to determine the output image data corresponding with the display pixel at least in part by: determining a first result of application of the target first color optical cross-talk compensation factor to the first color component input image data (fig.17-20- para.0149, 0155, 0158; fig.20-S22-2- para.0173); determining a second result of application of the target first color-to-second color optical cross-talk compensation factor to the second color component input image data (fig.17-20- Ueno- figs.1-3; para.0105, 0109-0113; correction value for G target picture element); determining a third result of application of the target first color-to-third color optical cross-talk compensation factor to the third color component input image data (fig.17-20- figs.1-3; para.0105, 0109-0113; correction value for B target picture element); and determining the first color component output image data as a sum of the first result, the second result, and the third result (Inoue- para.0057-0062, 0106, 0109, 0127, 0173; Ueno-fig. 1-3; para.0112-0113).

As to Claim 5, Inoue et al. in view of Ueno et al. discloses wherein the target optical cross-talk compensation factor map explicitly associates a subset of pixel positions non-uniformly spaced across the display panel each with a corresponding matrix of multiple optical cross-talk compensation factors (Inoue-figs.7-13, 17-18; para.0150-157).

Claim(s) 6-8, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Ueno et al. (US 2007/0222724), further in view of Stafford et al. (US 2017/0287112).
As to Claim 6, Inoue et al. in view of Ueno et al. do not expressly disclose, but Stafford et al. discloses: wherein the image processing circuitry is configured to: receive source image data corresponding with the image content to be displayed on the display panel in a foveated domain that utilizes a lower pixel resolution than the display panel (fig.5- s506-para.0051, 0069-0070, 0086-foveal region of interest is determined and pixel resolution information 507p in the foveal region and outside the foveal region may be determined), and determine the input image data at least in part by converting image data corresponding with the source image data from the lower pixel resolution of the foveated domain to a higher pixel resolution of the display panel (fig.5-s507P, 512; para.0086-0087- the pixel resolution information may be adjusted in accordance with the foveation data so that the pixel resolution is highest in the subsection or subsections of the screen containing a portion of interest and progressively lower in subsections further away from the foveal portion; para.0108- the GPU 704 may adjust the pixel resolution for portions of images to be presented on the display in accordance with the foveation data 505 and pixel resolution data 507P such that the pixel resolution is higher in selected regions of interest in the screen space and lower in remaining portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Ueno et al., by obtaining image data corresponding to region of interest as disclosed by Stafford et al., the motivation being to so that the pixel resolution is highest at selected region of interest for the user.

As to Claim 7, Inoue et al. in view of Ueno et al., as modified by Stafford et al., disclose wherein the image processing circuitry is configured to covert from the lower pixel resolution of the foveated domain to the higher pixel resolution of the display panel at least in part by generating multiple instances of the input image data (Stafford-para.0086-0087, 0108-0109).

As to Claim 8, Inoue et al. in view of Ueno et al., as modified by Stafford et al. disclose  an eye tracking sensor configured to determine a viewing characteristic parameter indicative of viewing angle with which the display panel is expected to be viewed, viewing location from which the display panel is expected to be viewed, or both (Stafford-fig.5-506a-c; fig.9-10; para.0070-0071,0079, 0145-0146,0168); and an image source configured to generate the source image data in the foveated domain based at least in part on the viewing characteristic parameter output from the eye tracking sensor (Stafford-fig.5-s506; para.0079, 0083,0168). 

As to Claim 13, Inoue et al. discloses A method of operating an electronic device comprising: 
receiving, using image processing circuitry in the electronic device, input image data corresponding with a display pixel on a display panel (figs.1, 17- para.0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); para.0109)
wherein the input image data is determined at least in part by converting image data associated with source image data corresponding with an image frame to be displayed on the display panel of an electronic display in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel;
 wherein the input image data comprises converted image data comprising first color component converted image data corresponding with a first color component sub-pixel of a display pixel on the display panel (para.0060-0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); fig.20- S22-1- para.0171- selects from the image data G gradation value of the subpixel to be corrected {first selected one of RGB subpixel is read as first color component sub-pixel}; para.0151-For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, the sub-pixel selector 181 selects the gradation values of a total of twelve sub-pixels having the same green color as the sub-pixel to be corrected)) and second color component converted image data corresponding with a second color component sub-pixel of the display pixel on the display panel (para.0060-0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B) {second one of the subpixel read as second color component};
determining, using the image processing circuitry, a target set of multiple optical cross-talk compensation factors comprising a target first color optical cross-talk compensation factor (pra.0091, 0093-0095; para.0154-0157- corrector 182 includes optical crosstalk value generator 184 that includes optical crosstalk correction LUTs 184-1 to 184-12 that generates correction values {read as first color optical cross-talk compensation factor} for correcting optical crosstalk; fig.20-S22-1- para.0172-the image display device 170 selects from the image data G the gradation value of the sub-pixel to be corrected and the gradation values of the sub-pixels having optical crosstalk effects on the sub-pixel to be corrected (i.e., the gradation values of the sub-pixels used for the correction), and a target first color-to-second color optical cross-talk compensation factor (para.0098; para.0158- In the above description, a case in which a green sub-pixel is corrected is taken as an example, but corrections for sub-pixels of other colors are performed in the same way) to be applied to the converted image data based at least in part on a pixel position of the display pixel on the display panel (fig.7,10, 17-18, para.0151-For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, the sub-pixel selector 181 selects the gradation values of a total of twelve sub-pixels having the same green color as the sub-pixel to be corrected; para.0154-0157); and 
determining, using the image processing circuitry, display image data to be used by the electronic display to display the image frame on the display panel at least in part by applying the target first color optical cross-talk compensation factor to the first color component converted image data (figs.1,12, 17-18- para.0155, 0158; fig.20-S22-2- para.0173-on the basis of the gradation values of the sub-pixels selected in step S22-1 as having optical crosstalk effects, the image display device 170 corrects the gradation value of the sub-pixel to be corrected {selected first subpixel to be corrected read as first color component} that was selected in step S22-1) and the target first color-to-second color optical cross-talk compensation factor to the second color component converted image data to facilitate reducing perceivability of color shift resulting from optical cross-talk between the first color component sub-pixel and the second color component sub-pixel on the display panel (para.0048,0173,0180).
Inoue et al. discloses a second color component input image data (para.0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B)). Inoue et al. further discloses where correction other sub-pixel of different color is performed (para.0158).
Inoue does not expressly disclose wherein the input image data is determined at least in part by converting image data associated with source image data corresponding with an image frame to be displayed on the display panel of an electronic display in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel; determining a target first color-to-second color optical cross-talk compensation factor and applying the target first color-to-second color optical cross-talk compensation factor to the second color component input image data.
	Ueno et al. discloses determining a target first color-to-second color optical cross-talk compensation factor (figs.1-3; para.0105, 0109-0113- correction value is fluctuated by the levels of the input display signals to the  self (target) picture and the adjacent picture element (read as first color-to-second color optical crosstalk compensation factor}; para.0112- - if an input level of a display signal to a self picture element R {read second color component} is "4" and an input level of a display signal to an adjacent picture element G is "4", the correction value "-2" is obtained from the LUT {read as first color-to-second color optical cross-talk compensation factor)) and applying the target first color-to-second color optical cross-talk compensation factor to the second color component input image data (figs.1-3; para.0112- The obtained correction value "-2" is added to the R input level {read as second color component} and the result is used as the output level of the R display signal; see also figs.4,7- 8,para.0138-0141,0149).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inoue et al. by applying a correction value (a first color-to-second color optical crosstalk compensation factor) as disclosed by Ueno et al. to the second selected sub-pixel to be corrected (of Inoue), the motivation being to compensate the effect of the crosstalk by taking into consideration the adjacent picture element (to the target picture element), thereby displaying higher-quality images (para.0103-Ueno).
	Inoue et al. in view of Ueno et al. do not expressly disclose wherein the input image data is determined at least in part by converting image data associated with source image data corresponding with an image frame to be displayed on the display panel of an electronic display in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel.
	Stafford et al. discloses wherein the input image data is determined at least in part by converting image data associated with source image data corresponding with an image frame to be displayed on the display panel of an electronic display in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel (fig.5- s506, 508, 507p; para.0051, 0069-0070, 
0086-0087- the pixel resolution information may be adjusted in accordance with the foveation data so that the pixel resolution is highest in the subsection or subsections of the screen containing a portion of interest and progressively lower in subsections further away from the foveal portion; para.0108- the GPU 704 may adjust the pixel resolution for portions of images to be presented on the display in accordance with the foveation data 505 and pixel resolution data 507P such that the pixel resolution is higher in selected regions of interest in the screen space and lower in remaining portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Ueno et al., by obtaining image data corresponding to region of interest as disclosed by Stafford et al., the motivation being to so that the pixel resolution is highest at selected region of interest for the user.

As to Claim 16, Inoue et al. in view of Ueno et al., as modified by Strafford et al., disclose wherein determining the target set of multiple optical cross-talk compensation factors comprises determining the target set of multiple optical cross-talk compensation factors based at least in part on an optical cross-talk compensation table that explicitly associates a subset of non-uniformly distributed pixel positions on the display panel each with a corresponding set of multiple optical cross-talk compensation factors (Inoue-figs.7-13, 17-18; para.0150-157).

As to Claim 17, Inoue et al. in view of Ueno et al., as modified by Stafford et al, disclose wherein determining the target set of multiple optical cross-talk compensation factors comprises: determining whether the pixel position of the display pixel is explicitly identified in the optical cross-talk compensation table (Inoue-fig.7-8; para.0080, 0089- For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, selector 121 selects gradation values of twelve subpixels having the same green color as the sub-pixel to be corrected); identifying the corresponding set of multiple optical cross-talk compensation factors explicitly associated with the pixel position in the optical cross-talk compensation table as the target set of multiple optical cross-talk compensation factors to be applied to the converted image data in response to determining that the pixel position is explicitly identified in the optical cross- talk compensation table (Inoue-para.0089-0090, 0093, 0096,0098-For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected, selector 121 selects gradation values of twelve subpixels having the same green color as the sub-pixel to be corrected and the corrector corrects the gradation value of the subpixel to be corrected according to the gradation values of the sub-pixels selected by the sub-pixel selector 121 as having crosstalk effects); and determining the target set of multiple optical cross-talk compensation factors to be applied to the converted image data at least in part by interpolating other sets of multiple optical cross-talk compensation factors explicitly associated with other pixel positions in the optical cross-talk compensation table (Ueno-para.0035,0038, 0113,0119-0121,0147-0148).


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Ueno et al. (US 2007/0222724, further in view of Motoyama et al. (US 2017/0373127).
As to Claim 9, Inoue et al. in view of Ueno et al. disclose wherein the display panel may be configured as an organic EL display (para.0118). 
Inoue et al. in view of Ueno et al. does not expressly disclose, but Motoyoma et al. discloses: wherein the display panel of the electronic display comprises: an organic light-emitting diode layer comprising a first organic light-emitting diode of the first color component sub-pixel (fig.4, 10- subpixel 10G; para.0037) and a second organic light-emitting diode of the second color component sub-pixel (fig.4, 10-supxiel 10B; para.0037); and a color filter layer comprising a first color filter of the first color component sub-pixel (fig.4-color element 23G; fig.10- color element 43G; para.0041) and a second color filter of the second color component sub-pixel (fig.4-color element 23B; fig.10-color element 43B; para.0041), wherein the color filter layer overhangs one or more edges of the organic light-emitting diode layer (fig.4, 10- color elements (23G, 23B) 43G and 43B overhangs the light-emissive layer (subpixels 10G,10B,10R); para.0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Ueno et al., with the teachings of Motoyoma et al. the motivation being to improve color purity by extraction of light emitted from the light emitting devices and absorption of outside light (Motoyama-para.0041).

As to Claim 10, Inoue et al. in view of Ueno et al., as modified by Motoyoma et al. disclose wherein: the display panel comprises an encapsulation layer implemented between the organic light-emitting diode layer and the color filter layer (Motoyama-fig.4, 10- substrate 21 in conjunction with protective layer 31 and resin layer 32 in between the color filter and light emitting devices seal the light emitting devices); and the color filter layer overhangs one or more edges of the encapsulation layer (Motoyama-fig.4, 10- color elements (23G, 23B) 43G and 43B overhangs the light-emissive layer (subpixels 10G,10B,10R); para.0038).

As to Claim 11, Inoue et al. in view of Ueno et al, as modified by Motoyoma et al., disclose wherein a first size of the first color filter differs from a second size of the second color filter (Motoyama-fig.4, 10- color size of element 43B (23B) differs from that of color element 43G (23G)).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Ueno et al. (US 2007/0222724, further in view of Motoyama et al. (US 2017/0373127) and of Lim (US 2014/0159184).
As to Claim 12, Inoue et al. in view of Ueno et al, as modified by Motoyoma et al. do not expressly disclose, but Lim discloses: wherein the first color filter of the first color component sub-pixel at least partially overlaps the second organic light-emitting diode of the second color component sub-pixel (fig.6- color filter 64B partially overlaps pixel region 602; color filter 64A partially overlaps pixel region 603; color filter 64C partially overlaps pixel region 603; para.0066-0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Ueno et al., as modified by Motoyoma et al., by implementing color filter structure as disclosed by Lim, the motivation being to prevent optical crosstalk between adjacent unit pixels and simultaneously increase quantum efficiency (para.0077- Lim).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Ueno et al. (US 2007/0222724), further in view of Stafford et al. (US 2017/0287112) and further in view of Proca (US 2012/0092520).
As to Claim 15, Inoue et al. in view of Ueno et al., as modified by Stafford et al., disclose wherein determining the target set of multiple optical cross-talk compensation factors comprises determining a three-by-three matrix comprising a red optical cross-talk compensation factor (Inoue- para.0060-0062- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); fig.20- S22-1- para.0171- selects from the image data G gradation value of the subpixel to be corrected; Ueno-fig.8-correction for R), a red-to-green optical cross-talk compensation factor (Ueno- fig.8- in acquiring correction value for G utilizing level of adjacent R; para.0147-0149), a red-to-blue optical cross-talk compensation factor (Ueno- fig.8-in acquiring correction value for B, utilizing adjacent picture element R’), a green-to-red optical cross-talk compensation factor (Ueno- fig.8- in acquiring correction value for R utilizing level of adjacent G), a green optical cross-talk compensation factor (Inoue- para.0060-0062,0158- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); fig.20- S22-1- para.0171- selects from the image data G gradation value of the subpixel to be corrected; Ueno-fig.8-correction for G; para.0147-0149), a green-to-blue optical cross-talk compensation factor (Ueno-fig.8- fig.8- correction value for B, utilizing adjacent level of G), a blue-to-red optical cross-talk compensation factor (Ueno- fig.8- acquiring correction value for R, utilizing adjacent level picture element B), a blue-to-green optical cross-talk compensation factor (Ueno- fig.8- correction value for G, utilizing level of adjacent picture element B), and a blue optical cross-talk compensation factor (Inoue- para.0060-0062,0158- in the display 4 and image data G, one pixel consists of three-sub-pixels: red (R ); green (G), blue (B); fig.20- S22-1- para.0171- selects from the image data G gradation value of the subpixel to be corrected; Ueno-fig.8-correction for B; para.0147-0149).
Inoue et al. in view of Ueno et al., as modified by Stafford et al. do not expressly disclose determining a three-by-three matrix. 
	Proca discloses determining a three-by-three matrix (para.0027-0028; 0041-0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Ueno et al., as modified by Stafford et al., by determining color correction values (of Ueno) by utilizing a color correction matrix coefficient equation as disclosed by Proca, since as taught by Proca utilizing color correction matrix is well known in the art to map digital colorspace to the standard color space in an effort to correct for crosstalk (para.0027,0007-Proca). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Stafford et al. (US 2017/0287112), and further in view of Heo et al. (US 2017/0098432).
As to Claim 18, Inoue et al. discloses an Image processing circuitry configured to process image data before supply to an electronic display, wherein the image processing circuitry comprises: 
optical cross-talk compensation circuitry configured to receive input image data corresponding with a display pixel on the display panel in the panel domain (fig.1, 12-13 cross talk correction processor 2; fig. 17- image data processor 172; fig.20-S21; para.0060-0062- in display 4 and image data G, one pixel consists of three sub-pixels; para.0048, 0149, 0151, 0169-image data G is received and sub-pixel selector selects gradation value of sub-pixel to be corrected… For example, when the right green sub-pixel with coordinates (x, y) in FIG. 7 is corrected), 
wherein the input image data is determined at least in part by converting image data processed by foveation domain image processing circuitry configured to process source image data received in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel, wherein the image data is converted by domain conversion circuitry configured to convert the processed image data from the foveated domain to the panel domain of the display panel at least in part by changing the processed image data from the pixel resolution of the foveated domain to the native resolution of the panel domain, and 
wherein the optical cross-talk compensation circuity is configured to facilitate determining display image data to be supplied to the electronic display to display corresponding image content at least in part by: determining target optical cross-talk compensation factors corresponding to different colored sub-pixels to be applied to the input image data based at least in part on a pixel position of the display pixel on the display panel (pra.0091, 0093-0095; para.0154-0157- corrector 182 includes optical crosstalk value generator 184 that includes optical crosstalk correction LUTs 184-1 to 184-12 that generates correction values (read as target optical cross-talk compensation factors} for correcting optical crosstalk; fig.20-S22-1- para.0172-the image display device 170 selects from the image data G the gradation value of the sub-pixel to be corrected and the gradation values of the sub-pixels having optical crosstalk effects on the sub-pixel to be corrected (i.e., the gradation values of the sub-pixels used for the correction); para.0098; para.0158- In the above description, a case in which a green sub-pixel is corrected is taken as an example, but corrections for sub-pixels of other colors are performed in the same way), and 
an optical cross-talk compensation table that explicitly associates a subset of non-uniformly spaced pixel positions on the display panel each with a corresponding set of optical cross-talk compensation factors (fig.11- para.0086-0087-LUT used by the crosstalk correction processor…when a combination of the gradation value of the sub-pixel to be corrected and the gradation value of the sub-pixel having a crosstalk effect on it is input, an associated correction value is output; fig.18-para.0151-0153-corrector 182 includes optical crosstalk value generator 184 that includes optical crosstalk correction LUTs 184-1 to 184-12 that generates correction values),
applying the target optical cross-talk compensation factors to the input image data to facilitate reducing perceivability of color shift resulting from optical cross-talk between different colored sub-pixels on the display panel (figs.1,12, 17-18; para.0086-0087,0089,0093,0155, 0158; fig.20-S22-2- para.0173-on the basis of the gradation values of the sub-pixels selected in step S22-1 as having optical crosstalk effects, the image display device 170 corrects the gradation value of the sub-pixel to be corrected {selected first subpixel to be corrected read as first color component} that was selected in step S22-1),
	Inoue et al. does not expressly disclose wherein the input image data is determined at least in part by converting image data processed by foveation domain image processing circuitry configured to process source image data received in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel, wherein the image data is converted by domain conversion circuitry configured to convert the processed image data from the foveated domain to the panel domain of the display panel at least in part by changing the processed image data from the pixel resolution of the foveated domain to the native resolution of the panel domain.
Stafford et al. discloses wherein the input image data is determined at least in part by converting image data processed by foveation domain image processing circuitry configured to process source image data received in a foveated domain that utilizes a foveated pixel resolution different from a panel pixel resolution of the display panel (fig.5- s506, 508, 507p; para.0051, 0069-0070, 0086-0087- the pixel resolution information may be adjusted in accordance with the foveation data so that the pixel resolution is highest in the subsection or subsections of the screen containing a portion of interest and progressively lower in subsections further away from the foveal portion; para.0108- the GPU 704 may adjust the pixel resolution for portions of images to be presented on the display in accordance with the foveation data 505 and pixel resolution data 507P such that the pixel resolution is higher in selected regions of interest in the screen space and lower in remaining portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. by obtaining image data corresponding to region of interest as disclosed by Stafford et al., the motivation being to so that the pixel resolution is highest at selected region of interest for the user.
	Inoue et al. in view of Stafford et al. do not expressly disclose wherein the image data is converted by domain conversion circuitry configured to convert the processed image data from the foveated domain to the panel domain of the display panel at least in part by changing the processed image data from the pixel resolution of the foveated domain to the native resolution of the panel domain.
	Heo et al. discloses image data that is converted to correspond to resolution of the display device (para.0037-0038, 0041,0055).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et in view of Stafford et al., by converting the image data of selected region of interest (of Stafford) to a resolution of the display device, as disclosed by Heo et al., the motivation being to improve the legibility of the input image (para.0048-Heo).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Stafford et al. (US 2017/0287112), further in view of Heo et al. (US 2017/0098432), and further in view of Ueno et al.  (US 2007/0222724).
As to Claim 19, in Inoue et al. in view of Stafford et al. as modified by Heo et al., Inoue et al. discloses: wherein: the input image data comprises red component input image data indicative of target magnitude of red light emission from the display pixel (Inoue-para.0062- each pixel includes RGB subpixels; para.0089- gradation value of the subpixel to be corrected (i.e. R)), blue component input image data indicative of target magnitude of blue light emission from the display pixel (Inoue-para.0062- each pixel includes RGB subpixels; para.0089- gradation value of the subpixel to be corrected (i.e. B)), and green component input image data indicative of target magnitude of green light emission from the display pixel (Inoue-para.0062- each pixel includes RGB subpixels; para.0089- gradation value of the subpixel to be corrected (i.e. G)); 
the target optical cross-talk compensation factors comprise a red optical cross-talk compensation factor (Inoue-fig.13- para.0089,0090,0093,0098; fig.20- S22-1- para.0171- selects from the image data G gradation values of the subpixel to be corrected), a green optical cross-talk compensation factor (Inoue-fig.13- para.0089,0090,0093,0098;  fig.20- S22-1- para.0171- selects from the image data G gradation values of the subpixel to be corrected (i.e. G)), a blue optical cross-talk compensation factor Inoue-fig.13- para.0089,0090,0093,0098; fig.20- S22-1- para.0171- selects from the image data G gradation values of the subpixel to be corrected (i.e. B)); and  
applying the target optical cross-talk compensation factors to the input image data comprises: 
applying the red optical cross-talk compensation factor to the red component input image data (Inoue- figs.1,12, 17-18- para.0089-0090,0093,0155, 0158; fig.20-S22-2- para.0173-on the basis of the gradation values of the sub-pixels selected in step S22-1 as having optical crosstalk effects, the image display device 170 corrects the gradation value of the sub-pixel to be corrected (i.e.R subpixel)); applying the green optical cross-talk compensation factor to the green component input image data (figs.1,12, 17-18- para.0089-0090,0093,0155, 0158; fig.20-S22-2- para.0173-on the basis of the gradation values of the sub-pixels selected in step S22-1 as having optical crosstalk effects, the image display device 170 corrects the gradation value of the sub-pixel to be corrected (i.e. G subpixel)), and applying the blue optical cross-talk compensation factor to the blue component input image data (figs.1,12, 17-18- para.0089-0090,0093, 0155, 0158; fig.20-S22-2- para.0173-on the basis of the gradation values of the sub-pixels selected in step S22-1 as having optical crosstalk effects, the image display device 170 corrects the gradation value of the sub-pixel to be corrected (ie. B subpixel).
	Inoue et al. in view of Stafford et al. as modified by Heo et al., do not expressly disclose but Ueno et al. discloses: a red-to-green optical cross-talk compensation factor (fig.8- LUT 21 in acquiring correction value for G utilizing level of adjacent R); para.0147-0149), a red-to-blue optical cross-talk compensation factor (fig.8-in acquiring correction value for B, utilizing adjacent picture element R’), a green-to-red optical cross-talk compensation factor (fig.8- in acquiring correction value for R utilizing adjacent picture element G),  a green-to-red optical cross-talk compensation factor (fig.8- in acquiring correction value for R utilizing level of adjacent G), a green-to-blue optical cross-talk compensation factor (fig.8- correction value for B, utilizing adjacent level of G’), a blue-to-red optical cross-talk compensation factor (fig.8- acquiring correction value for R, utilizing adjacent level picture element B), a blue-to-green optical cross-talk compensation factor (fig.8- correction value for G, utilizing level of adjacent picture element B), and
applying the green-to-red optical cross-talk compensation factor (fig.8- acquiring correction value for R, utilizing adjacent level picture element B) and the blue-to-red optical cross-talk compensation factor to the red component input image data (fig.8- acquiring correction value for R, utilizing adjacent level picture element B);
applying the red-to-green optical cross-talk compensation factor (fig.8- acquiring correction value for G utilizing level of adjacent R), the blue-to-green optical cross-talk compensation factor to the green component input image data (fig.8- correction value for G, utilizing level of adjacent picture element B);
applying the red-to-blue optical cross-talk compensation factor (fig.8-in acquiring correction value for B, utilizing adjacent picture element R’), the green-to-blue optical cross-talk compensation factor to the blue component input image data (fig.8- correction value for B, utilizing adjacent level of G’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Stafford et al., as modified by Heo et al., by applying a correction value (a first color-to-second color optical crosstalk compensation factor) as disclosed by Ueno et al. to the second selected sub-pixel to be corrected (of Inoue), the motivation being to compensate the effect of the crosstalk by taking into consideration the adjacent picture element (to the target picture element), thereby displaying higher-quality images (para.0103-Ueno).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0321598) in view of Stafford et al. (US 2017/0287112), further in view of Heo et al. (US 2017/0098432), and further in view of Heranz et al. (US 2019/0080656).
As to Claim 20, Inoue et al. in view of Stafford et al., as modified by Heo et al., disclose where the image processing circuitry comprises a dither block implemented downstream relative to the optical cross-talk compensation circuitry (Inoue-para.0121- gradation converter may implement gradation conversion process including dithering, error diffusion and other process, where the gradation converter may be provided in a stage the crosstalk correction converter). 
Inoue et al. in view of Stafford et al., as modified by Heo et al do not expressly disclose, but Herranz et al. discloses: the foveation domain image processing circuitry comprises white point compensation circuitry, chromatic aberration compensation circuitry, or both (para.0047- image data processing block 54 may include white point correction (WPC) and dithering block; para.0051,0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoue et al. in view of Stafford et al., as modified by Heo et al, by implementing white point compensation as disclosed by Herranz et al. the  motivation being to improve the perceived image quality on the display.

Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “determining whether an image pixel in the source image data is located in the central foveation region; outputting a single instance of the converted image data in response to determining that the image pixel is located in the central foveation region; and outputting multiple instances of the converted image data in response to determining that the image pixel is not located in central foveation region” along with the other limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627